Appellant insists that because he and his wife testified the whiskey was being manufactured for medicinal purposes, and the State could not rebut this by direct proof, this court should hold that the jury were bound to accept the evidence of appellant and his wife as true. This exact point was decided adversely to appellant's contention in Hawkins v. State, (No. 8599, opinion on rehearing, April 8, 1925. Many authorities are cited in the opinion just referred to.
The motion for rehearing is overruled.
Overruled.